Citation Nr: 1423899	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-19 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable evaluation (higher than 0 percent) for otosclerosis with hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from November 1988 to March 1998.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating higher than 0 percent for his service-connected otosclerosis, which is rated based on hearing impairment.  He underwent a VA audio evaluation in February 2008, which noted findings that did not warrant a compensable rating for his otosclerosis disability based on hearing impairment.  The Veteran also submitted a private audiogram dated in August 2008, which showed moderate to severe levels of hearing loss.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The private audiogram is not shown as being adherent to the Maryland CNC.  Therefore without further clarification regarding this examination it cannot be accepted for rating purposes.   The U.S. Court of Appeals for Veterans Claims has held that if a private medical opinion addresses missing information that is relevant, factual, and objective -that is, not a matter of opinion- VA should seek clarification, request the claimant to do so, or explain why such clarification is unnecessary.  Savage v. Shinseki, 24 Vet. App. 259, 268-69 (2011).   The Board finds that the present circumstances regarding the private audiogram submitted by the Veteran fall under the purview of the Savage case.  Therefore clarification regarding these findings, specifically, whether the audiogram conformed to Maryland CNC, should be made on remand.

Also given that the case must be returned for the foregoing reason and it is has been over six years since the last examination a new examination is warranted to determine the present severity of any hearing impairment caused by his otosclerosis.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment he has received for his otosclerosis since August 2008.  If the Veteran complies make reasonable efforts to obtain these records. 

2.  Make arrangements to obtain the most recent VA treatment records pertaining to any hearing impairment and any other relevant evidence identified by the Veteran from the VAMC in San Antonio or Corpus Christi. 

3.  Ask the Veteran to contact the audiologist who performed the August 2008 audiogram to determine whether or not the speech reception thresholds conformed to the Maryland CNC. In the alternative the Veteran can provide the contact information for the audiologist so that VA can make efforts to seek clarification regarding the findings. 

4.  Schedule the Veteran for an appropriate VA examination of his otosclerosis with hearing loss with a state-licensed audiologist.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should conduct a thorough audiological evaluation conforming to Maryland CNC.  The examiner must also provide a full description of the functional effects caused by the bilateral hearing loss. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

6.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



